Dismissed and Memorandum Opinion filed January 27, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01250-CR
____________
 
ANDRES ORTUNO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 248th District Court

Harris County, Texas
Trial Court Cause No. 1256166
 

 
MEMORANDUM
 OPINION
Appellant entered a guilty plea to possession with intent to
deliver a controlled substance.  In accordance with the terms of a plea bargain
agreement with the State, the trial court sentenced appellant on November 16,
2010, to confinement for 15 years in the Institutional Division of the Texas
Department of Criminal Justice.  Appellant filed a pro se notice of appeal.  We
dismiss the appeal. 
The trial court entered a certification of the defendant’s
right to appeal in which the court certified that this is a plea bargain case,
and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court’s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The record supports the
trial court’s certification.  See Dears v. State, 154 S.W.3d 610, 615
(Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Justices
Brown, Boyce, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b)